Citation Nr: 1736889	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dental condition for VA outpatient dental treatment purposes and for compensation purposes as secondary to service-connected diabetes mellitus, type II (previously claimed as loss of teeth).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, Texas, respectively.  During the course of the appeal, the claims file was transferred to the RO in Houston, Texas.

In October 2015, the Board reopened the issue of service connection for bilateral hearing loss and remanded the remaining issues for additional evidentiary development.  The case has been returned to the Board for appellate review.

In light of the Veteran's timely July 2006 notice of disagreement and request to seek dental care in a July 2006 statement, and raised theory of entitlement to service connection for loss of teeth as secondary to service-connected diabetes mellitus, type II, in a January 2011 VA Form 21-4138, the Board has recharacterized the Veteran's claim for service connection for loss of teeth to a dental condition for VA outpatient dental treatment purposes and for compensation as secondary to service-connected diabetes mellitus, type II, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

First, as noted in the October 2015 Board remand, the evidentiary record includes multiple VA medical opinions, dated January 2009 and August 2014, that conclude the Veteran's hearing was within normal limits at the time of separation from active service.  It was also noted that the January 1972 separation audiometric testing showed left ear hearing at 25 decibels at the 2000 Hertz range and right ear hearing at 25 decibels at the 4000 Hertz range.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  As a result, the Board concluded the VA examiners' characterization of the Veteran's hearing as normal at separation was not in accordance with Hensley, and the AOJ was instructed, in part, to provide a new VA medical opinion to determine the nature and etiology of the Veteran's bilateral hearing loss.

In September 2016, the Veteran was afforded a new VA Disability Benefits Questionnaire (DBQ) medical opinion.  The examiner noted review of the claims file, specifically including the audiometric testing results of the January 1970 entrance and January 1972 separation examination reports, and concluded, in part, the following: 

On separation exam [the] Veteran did not meet criteria for the disability of impaired hearing (he had normal hearing at the separation exam) . . . hearing was within normal limits through 8000 Hertz at the time of [s]eparation . . .[and] [t]he combination of normal separation [a]udiogram . . . support the objective evidence of normal hearing on separation.

The Board concludes that the September 2016 VA DBQ medical opinion is based on an inaccurate factual history regarding the characterization of the Veteran's bilateral hearing as normal at separation as it is not in accordance with Hensley.  As a result, unfortunately, the Board finds that an additional VA medical opinion is needed to determine the nature and etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Next, pursuant to the October 2015 Board remand, the AOJ was instructed, in part, to (a) refer the Veteran's dental claim for outpatient treatment purposes to a Veterans Health Administration (VHA) facility for that administration to make a determination of eligibility in the first instance and (b) readjudicate the claims on appeal and if any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC).  Review of the evidentiary record shows that a request was made in November 2016 to a VA dental clinic for a dental decision.  A May 2017 VA Form 21-0961 noted the "[i]ssue of service connection for loss of teeth has been completed.  The remand directed we consider the claim as a claim for dental treatment.  This is not actually on appeal as never decided.  RO has complied with remand directives."  The case was readjudicated in a February 2017 SSOC, which did not include the dental claim on appeal as requested in the October 2015 Board remand.

Moreover, VA regulations provide that a veteran may apply for both compensation and for dental treatment only.  See 38 C.F.R. §§ 3.303, 3.17.161 (2016); see also Mays v. Brown, 5 Vet. App. 302 (1993) (A claim for service connection is also considered to be a claim for VA outpatient dental treatment.).  During the appeal period, the Veteran raised the theory of entitlement to service connection for loss of teeth as secondary to service-connected diabetes mellitus, type II, in a January 2011 VA Form 21-4138, which has not been initially addressed by the AOJ.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2016); Barr, 21 Vet. App. at 312.  As a result, a remand is needed for the AOJ to notify the Veteran of the evidence necessary to substantiate his claim for a dental condition for compensation purposes as secondary to service-connected diabetes mellitus, type II, and to readjudicate the claim for a dental condition for VA outpatient dental treatment and for compensation purposes.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter in connection with his claim of entitlement to service connection for a dental condition for compensation purposes as secondary to service-connected diabetes mellitus, type II.  The letter should notify the Veteran of the evidence necessary to substantiate this claim on a secondary basis.

2.  After completing the above action, the AOJ should conduct any development for the issue of entitlement to service connection for a dental condition for compensation purposes as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  Obtain and associate with the claims file all relevant outstanding VA treatment records not already associated with the claims file dated from February 2017 forward, to include any dental treatment dated from April 2005.

4.  Obtain an addendum to the September 2016 VA DBQ medical opinion from a qualified clinician for the Veteran's bilateral hearing loss.  A new examination of the Veteran is only needed if deemed necessary by the clinician.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed must be provided.

For purposes of this remand and to comply with the decision in Hensley, the examiner should presume the Veteran demonstrated (a) an upward shift in audiometry readings from January 1970 to January 1972 and (b) some degree of bilateral hearing loss at the time of separation from service in January 1972.

The VA examiner must opine whether it is at least as likely as not that the Veteran's current diagnosis of bilateral hearing loss for VA purposes manifested in service or is otherwise causally or etiologically related to his military service, to include noise exposure, upward shift in audiometry readings from January 1970 to January 1972, and some degree of bilateral hearing loss at the time of separation in January 1972.

5.  Then, readjudicate the claims on appeal: (a) service connection for bilateral hearing loss and (b) service connection for a dental condition for VA outpatient dental treatment purposes and compensation purposes as secondary to service-connected diabetes mellitus, type II.  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

